                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

WILLIAM C. FLOYD JR.,

                   Petitioner,                            8:13CV195

      vs.
                                                       MEMORANDUM
                                                        AND ORDER
SCOTT FRAKES, Director of the
Nebraska Department of Correctional
Services; and BRAD HANSEN, Warden
Tecumseh State Correctional Institution;

                   Respondents.

      This matter is before the court on two motions filed by Petitioner William C.
Floyd, Jr. (“Floyd”). The court will address each motion in turn.

                      I. MOTION TO EXPAND RECORD

       Floyd filed a “Motion to File a Third Expansion of Record.” (Filing No.
166.) Floyd seeks to expand the record to include “exhibits 578–585” attached to
his motion. (Id. at CM/ECF pp. 3–87.) Upon consideration, the court will grant the
motion and will consider the materials attached to Floyd’s motion to the extent the
materials are relevant to his habeas claims and specifically referenced in Floyd’s
yet-to-be-filed brief. The court also takes this opportunity to advise Floyd that if
there are further materials that Floyd wishes the court to consider along with his
brief, Floyd must submit such materials at the time he files his brief by attaching
such materials to his brief or by filing them separately with an index listing each
item of evidence being filed. See NECivR 7.1(b)(2)(B). Floyd must not file any
more separate motions to expand the record as these motions seem to only further
delay Floyd’s completion of his brief which the court will address next.
                  II. MOTION FOR EXTENSION OF TIME

       Floyd has filed his sixth request for an extension of time (filing no. 167) to
file his brief in response to Respondents’ Answer (filing no. 143) and Brief (filing
no. 144). When the court last granted Floyd an extension to complete his brief, the
court admonished Floyd that it would be the last extension the court would grant.
(Filing No. 165.) Despite this warning, Floyd comes before the court to again ask
for an additional 60 days to complete his brief citing the voluminous record, his
recent receipt of “Exhibit 585” attached to his motion to expand the record (filing
no. 166 at CM/ECF pp. 33–87), and the same library restrictions he has referred to
in his two previous motions for extensions of time. Upon consideration, and given
the lack of any objection from Respondents, the court will grant Floyd’s request
for an extension.

       However, the court emphasizes that Floyd must refrain from filing any
other documents besides his brief. As the court outlined above, this does not
prohibit Floyd from submitting further materials he wishes the court to consider,
but rather Floyd must submit any such materials at the time he files his brief
and not in separate motions. Accordingly,

      IT IS ORDERED that:

      1.     Petitioner’s “Motion to File a Third Expansion of Record” (filing no.
166) is granted. The court will consider the materials attached to Petitioner’s
motion to the extent they are relevant to the claims presented in his habeas petition
and specifically referenced in any brief Petitioner files.

       2.    Petitioner’s Motion for Extension of Time (filing no. 167) is granted.
Petitioner shall have until December 26, 2018, to file and serve a brief in response
to Respondents’ Answer and Brief in Support.




                                         2
      3.    The clerk’s office is directed to set the following pro se case
management deadline: December 26, 2018: check for Petitioner’s brief in response
to answer and brief.

      Dated this 26th day of October, 2018.

                                              BY THE COURT:

                                              s/ Richard G. Kopf
                                              Senior United States District Judge




                                        3
